DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welby-Sellenriek et al.(J. of Clinical Micro.)(Non-Patent Ref. 13, IDS dated 1/15/19)(with evidence from the BacT/ALERT Manual (Non-Patent Ref. 7, IDS dated 1/15/19)) in view of Mermel et al. (Annals of Internal Medicine)(Non-Patent Ref. 11, IDS dated 1/15/19); Kermani (US 2003/0109798)(US Pub. Ref. 4, IDS dated 1/15/19) and Liu et al.(US 6,388,750)(US Pat. Ref. 20, IDS dated 1/15/19).
With respect to claim 26, the reference of Welby-Sellenriek et al. discloses a device and method for the detection of a pathogen in a biological fluid sample comprising the steps of; determining the volume of said sample in a plurality of sample containers comprising said sample and a growth medium (Blood culture processing, page 1166) using a sample volume sensor device (weight sensor), incubating said sample (Blood culture processing, page 1166), and monitoring one or more parameters in said incubated sample indicative of growth of said pathogen (Blood culture processing, pages 1166-1167).  Welby discloses the BacT/ALERT and BACTEC systems, which are both systems for detecting a pathogen in a sample. The BacT/ALERT and BACTEC systems monitor for organism growth by checking for elaboration of CO2 with a colorimeteric (BacT/ALERT) or a fluorescent (BACTEC 9240) sensor, p. 1166, col. 1, ¶1-2. Welby utilizes the BacT/ALERT system according to the manufacturer’s standard instructions, p. 1166, col. 2, ¶4. While Welby does not elaborate on these instructions, such art standard instructions for the BacT/ALERT device are evidenced as discussed above within the BacT/ALERT Manual.  Welby further teaches the use of a plurality of sample containers 
While the reference of Welby-Sellenriek et al. discloses determining the volume of sample in the sample container including the growth medium (Blood culture processing, page 1166), Claim 26 differs by reciting that the sample volume is automatically determined to be within a specification or not and a user is alerted with respect to sample being outside the volume specifications and responding to a user instruction based on the user alert.
When culturing blood samples in automated detection systems such as those disclosed in the reference of Welby-Sellenriek et al., the reference of Mermel et al. discloses that the volume of blood sample is the most important single factor governing the sensitivity of the blood cultures (1st. column, second paragraph, page 270).
The reference of Kermani discloses that is it known in the art of automated analysis to monitor the volume of a sample and provide an error message if the sample is inadequate for performing a desired assay (See paragraph [0037]).
The reference of Liu et al. discloses that it is known in the art of biological sample collection to automatically interrogate the volume of the collected sample (col. 1, lines 12-14; col. 2, lines 58-61; col. 3, lines 7-17; col. 4, lines 24-33).
In view of these teachings, when performing a blood culture test as disclosed by the reference of Welby-Sellenriek et al., it would have been obvious to one of ordinary skill in the art to automatically determine the amount of sample collected prior to the automated culture process for the known and expected result of identifying any samples that do not include a desired optimal sample volume.  Automation of the step reduces the need for a laboratory worker to determine the proper value while minimizing waste within the detection system.  Additionally, 
With respect to claim 27, whether the volume sensor is provided in analysis section or external of the analyzer of the primary reference would have been merely an obvious matter in design choice while providing the sample volume determination required of the primary reference.
With respect to claim 28, the reference of Welby-Sellenriek et al. discloses the step of determining the volume of said sample comprises; placing said container in a sample volume sensor (scale for weighing) (Blood culture processing, page 1166) separate from said incubation and measurement module.
With respect to claims 29 and 31, the structure encompassed by the combination of the references as discussed above with respect to claim 26 would include a computer and keyboard as an interface with the user.
With respect to claim 30, in the absence of further positively recited structure, the structure encompassed by the combination of the references as discussed above with respect to .

Response to Arguments
Claim Rejections
	Claim Rejections Under 35 USC 103
With respect to the rejection of claims 26-31 under 35 USC 103 over Welby-Sellenriek et al.(J. of Clinical Micro.)(Non-Patent Ref. 13, IDS dated 1/15/19)(with evidence from the BacT/ALERT Manual (Non-Patent Ref. 7, IDS dated 1/15/19)) in view of Mermel et al. (Annals of Internal Medicine)(Non-Patent Ref. 11, IDS dated 1/15/19); Kermani (US 2003/0109798)(US Pub. Ref. 4, IDS dated 1/15/19) and Liu et al.(US 6,388,750)(US Pat. Ref. 20, IDS dated 1/15/19), Applicants argue that the rejection is improper for the following reasons:
I) A) Applicants state that “Claim 26 specifies that the incubation and measurement module receives the sample volume determined by the weight variation sensor and, from that information, determines if the sample volume is below volume specification, above volume specification, or within volume specification.  The volume information obtained from the weight variation sensor is communicated to the incubation and measurement module”(page 4 of the response dated 9/27/2021);
B) Applicants submit that “none of the cited reference disclose or suggest a module that is in communication with a weight variation sensor from which a volume determination is made and that provides an interface that guides the user through the use of the module using one or more interfaces adapted to perform one or more tasks selected from the group consisting of: 
(a) notifying a user if said sample containers are not within predetermined sample volume specifications, 
(b) accepting instructions on subsequent handling of said sample containers that are not within predetermined sample volume specifications, and 
(c) prompting the user to place said sample container into a test rack of said incubation and measurement module if sample volume is within sample volume specification wherein the weight variation sensor (pages 5-6 of the response dated 9/27/2021); and 
C) Applicants conclude “None of the cited reference disclose or suggest such a module that determines specifically that the sample volume, determined from a weight variation sensor is above specification, below specification or within specification by determining both a container weight and a sample weight based on the determined container weight”. (page 6 of the response dated 9/27/2021).
In response to I)(A)-(C) above, it is noted that the features upon which applicant relies (i.e., “the incubation and measurement module receives the sample volume”; “The volume information obtained from the weight variation sensor is communicated to the incubation and measurement module” and “a module that is in communication with a weight variation sensor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note, while claim 26 recites the claims elements, “an incubation and measurement module”, “a weight variation sensor” and “one or more interfaces”, the claim is silent with respect to the communication between the weight variation sensor and incubation and measurement module.

	In response to II) above, Applicants are reminded that the tasks or workflow required of claim 26 have been drafted in Markush format which means that only one of the listed tasks has to be taught to meet the claim limitations.  In this case, the rejection of claim 26 clearly addresses task (a) of notifying a user if said sample containers are not within predetermined sample volume specifications.  The Examiner maintains that all of the elements of claim 26, including task (a), are met by the combination of the references of record for the reasons articulated in the 35 USC 103 rejection above and for the reasons in response to Applicants’ comments stated in the office action dated 5/27/2021.
	For these reasons, the Examiner maintains that claims 26-31 are obvious over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB